¶ 1. Defendant Everett Jones, Jr. appeals from his conviction, after a jury trial, for aggravated sexual assault, under the current versions of 13 V.S.A. §§ 3252(a)(3) and 3253(a)(9), for acts committed between 1979 and 1983. Defendant contends, among other things, that the information failed to charge an offense extant at the time of the crimes. The State concedes this error, and also concedes that no legislative amendment applies retroactively to criminalize defendant’s conduct and that the jury instruction omitted the essential elements of aggravated sexual assault. We agree with defendant and the State that the information failed to charge an offense, and accordingly reverse defendant’s conviction.

Conviction reversed; mandate to issue forthwith.